Order entered March 13, 1968, appealed from, unanimously modified on the law, the facts and in the exercise of discretion to provide that the continued examination of the named employees of General Motors Corporation shall be by written interrogatories or open commission in Michigan at the option of the examining party. -In the special circumstances of this case, it is appropriate that further examination of the employees be had in Michigan. The parties shall pay their respective expenses which may be taxed as costs by the party prevailing. (Pakter v. Lilly Co., 19 A D 2d 810; Piel v. Lilly & Co., 19 A D 2d 810; Walborsky v. Wolf, 28 A D 2d 1120; B. B. & D. Prods. v. Screen Gems, 29 A D 2d 747.) As so modified the order is otherwise affirmed, without costs or disbursements to either party. Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.